

114 S2017 IS: To amend the Alaska Native Claims Settlement Act to recognize Alexander Creek, Alaska, as a Native village, and for other purposes.
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2017IN THE SENATE OF THE UNITED STATESSeptember 9, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Alaska Native Claims Settlement Act to recognize Alexander Creek, Alaska, as a Native
			 village, and for
			 other purposes.
	
 1.Alexander Creek Village recognitionThe Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end the following:
			
				43.Alexander Creek Village recognition
 (a)DefinitionsIn this section: (1)AgencyThe term agency includes—
 (A)any instrumentality of the United States; (B)any element of an agency; and
 (C)any wholly owned or mixed-owned corporation of the Federal Government identified in chapter 91 of title 31, United States Code.
 (2)Alexander CreekThe term Alexander Creek means Alexander Creek, Incorporated, a Village Corporation recognized and organized pursuant to section (b).
 (3)RegionThe term Region means Cook Inlet Region Incorporated, a Regional Corporation, which is the appropriate Regional Corporation for Alexander Creek under section 14(h).
 (b)Recognition of the village of Alexander CreekSubject to the limitations of this section and notwithstanding subsection (d) of section 1432 of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2543) or any conveyance under that section, Alexander Creek, Incorporated, a Group Corporation organized pursuant to this Act located within T. 15 N., R. 7 W., Seward Meridian, Alaska, is recognized as an eligible Native village under section 11(b)(3).
 (c)Organization of Alexander CreekAs soon as practicable after the date of enactment of this section, Alexander Creek shall file in the State—
 (1)any amendments to the corporate charter of Alexander Creek that are necessary to convert from a Group Corporation to a Village Corporation; and
 (2)any amendments to the corporate charter and governing business documents of Alexander Creek that are necessary to fulfill the terms of the agreement authorized under subsection (d).
						(d)Negotiations; agreement
 (1)In generalNot later than 30 days after the date of enactment of this section, the Secretary shall commence negotiations with Alexander Creek to fairly and equitably settle any aboriginal land claims and any other claims that Alexander Creek has against the United States.
						(2)Agreement
 (A)DeadlineNot later than 13 months after the date of enactment of this section, the Secretary shall enter into an agreement with Alexander Creek relating to the claims described in paragraph (1).
 (B)TermsNotwithstanding the prior status of Alexander Creek as a Group Corporation, an agreement under this paragraph shall be in approximate value parity, considering inflation, with agreements of other Village Corporations.
 (C)Availability of fundsAny funds to be provided for Alexander Creek under an agreement entered into under this paragraph shall be available subject to appropriations.
							(D)Applicable law
 (i)In generalThe Secretary shall carry out an agreement entered into under this paragraph— (I)in accordance with this section and other existing authorities; and
 (II)in coordination with the Administrator of General Services pursuant to section 549 of title 40, United States Code, with respect to property to be transferred to Alexander Creek pursuant to the agreement, subject to clause (ii).
 (ii)Consideration as stateNotwithstanding paragraphs (2) and (3) of section 549(a) of title 40, United States Code, Alexander Creek shall be considered a State and a State agency under that section for the purposes of the Secretary carrying out an agreement under this paragraph.
								(e)Shareholder participation
 (1)In generalAlexander Creek shall notify each member of the Village Corporation recognized under subsection (b) that, as of the date of enactment of this section—
 (A)the member shall cease to receive benefits from the Region as at-large shareholders pursuant to section 7(m); and
 (B)all future resource payments from the Region shall be made to the Village Corporation pursuant to section 7(j).
 (2)Limitation of liabilityThe Region shall not be liable under any Federal, State, or local law or under Federal or State common law for damages arising out of or related to the cessation of payments to the members of Alexander Creek described in paragraph (1)(A).
 (f)EffectExcept as provided in this section with respect to Alexander Creek, nothing in this section— (1)modifies or amends any land conveyance entitlement or conveyance agreement—
 (A)between the Region and a Village Corporation (other than Alexander Creek) in the Region;
 (B)between the Region and the Federal Government; or
 (C)between any party described in subparagraph (A) or (B) and the State; or (2)reduces the land entitlement to which Alexander Creek became entitled as a Group Corporation, including the land selected by and conveyed to Alexander Creek on the date of enactment of this section..